Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warner (USPGP 20050103577) in view of Angst et al (USPGP 20040007429).
Regarding Claim 1, Warner teaches a door detection system (abstract) comprising:
an elevator car door that moves towards and away from an elevator door frame (para. 0013; abstract, Fig. 2C and 2D);
a hoistway door that moves towards and away from the elevator door frame (“e.g. the elevator hoistway doors are opening, open, or in the process of closing,” para. 0033);
a transmitter-receiver positioned on the elevator car door with a first face configured to transmit a
first signal and a second face configured to transmit and receive a second signal (“one light detecting element 111 is directed outwardly from the elevator while another light detecting element 111 is optionally directed inwardly toward an interior of the elevator,” paras. 0028, 0029);
a first receiver positioned on the elevator door frame configured to receive the first transmitted signal 
(4D detector 110, receiver 110, paras. 0028, 0029); and
a reflector positioned on the hoistway door substantially opposite the second transmitting and receiving face when the elevator car door and the hoistway door are closed (“the rearward-facing light detecting element permits additional latitude for receipt of reflected carrier waves,” paras. 0028, 0029);
wherein the transmitter-receiver includes one or more processors 116 (para. 0027);
detect the reflected signal from the reflector (para. 0028). 
Warner does not explicitly disclose determining whether the hoistway door is properly positioned with respect to the elevator car door based on the detected signal, and sending instructions to the elevator detection system to keep the elevator car stationary when the hoistway door is not properly positioned with respect to the elevator car door.
Angst, discloses a method of monitoring elevator hoistway doors comprising: 
determining whether the hoistway door is properly positioned with respect to the elevator car door based on the detected signal (paras. 0044-0048), and sending instructions to the elevator detection system to keep the elevator car stationary when the hoistway door is not properly positioned with respect to the elevator car door (paras. 0044-0048). 
It would have been obvious to one of ordinary skill in the art to have modified the system of Warner by including determining whether the hoistway door is properly positioned with respect to the elevator car door based on the detected signal, and sending instructions to the elevator detection system to keep the elevator car stationary when the hoistway door is not properly positioned with respect to the elevator car door as taught by Angst so as to provide safety against the fall of a person and, in particular, against entry of an unauthorized person into the elevator shaft (Angst, para. 0033).
Regarding Claim 2, Warner teaches wherein the first signal is an infrared light beam (paras.  0002, 0023, 0028, 0029). Angst further teaches the first signal is an infrared beam (paras. 0017-0019).
Regarding Claim 3, Warner teaches wherein the reflected signal transmitted from the reflector is more intense as compared to the reflected signal from the hoistway door (paras. 0028, 0029).
Regarding Claim 4, Warner teaches wherein the first face is also configured to receive a reflected first signal (paras. 0028, 0029).
Regarding Claim 5, Angst teaches the one or more processors determine the intensity of the detected reflected signal from the reflector and compare the detected signal to a preset threshold intensity to determine whether the elevator car door is closed (paras. 0045, 0057, 0058). 
Regarding Claim 6, Angst teaches wherein the first signal is transmitted in a direction parallel with the elevator car (para. 0066).
Regarding Claim 7, Angst teaches wherein the second signal is transmitted in a direction perpendicular to the elevator car (paras. 0044-0048, 0066).
Regarding Claim 8, Angst teaches wherein the first signal is transmitted in a direction parallel with the elevator car and the second signal is transmitted in a direction perpendicular to the elevator car (paras. 0044-0048, 0066).
Regarding Claim 10, Warner teaches a door detection system (abstract) comprising:
a first pair of contacts configured to indicate when an elevator car door of an elevator car is closed (paras. 0012, 0013, 0026);
a second pair of contacts configured to indicate when a hoistway door is closed (para. 0033); 
a transmitter positioned on the elevator car door configured to transmit a signal in a direction, (para. 0027-0029); 
a reflector positioned on the hoistway door substantially opposite the transmitter when the elevator car door and the hoistway door are closed (paras. 0028, 0029);
a receiver configured to receive the reflected signal from the reflector (paras. 0028, 0029); and one or more processors 116 configured to:
detect the reflected signal using the receiver (para. 0028). 
Warner fails to teach the transmitter is perpendicular to the elevator car door; the processor determines whether the hoistway door is properly positioned with respect to the elevator car door based on the detected signal, and send instructions to keep the elevator car stationary when the hoistway door is not properly positioned with respect to the elevator car door.
However, Angst teaches the transmitter is perpendicular to the elevator car door (paras. 0044-0048, 0066); the processor determines whether the hoistway door is properly positioned with respect to the elevator car door based on the detected signal (paras. 0044-0048), and sends instructions to the elevator detection system to keep the elevator car stationary when the hoistway door is not properly positioned with respect to the elevator car door (paras. 0019, 0044-0048). 
It would have been obvious to one of ordinary skill in the art to have modified the system of Warner with the teachings of Angst so as to provide safety against the fall of a person and, in particular, against entry of an unauthorized person into the elevator shaft (Angst, para. 0033).
Regarding Claim 11, Warner teaches wherein the elevator car door includes a first protrusion and the hoistway door includes a second protrusion, and wherein the elevator door protrusion contacts the hoistway door protrusion to close the hoistway door (paras. 0006, 0032-0034).
Regarding Claim 13, Warner teaches a door detection system (abstract) comprising:
one or more first transmitters positioned on an elevator car door of an elevator car, the one or more first transmitters facing in a first direction parallel to the elevator car door and being configured to transmit a first signal (paras. 0028, 0029);
one or more first receivers positioned on an elevator car door frame of the elevator car substantially opposite the one or more first transmitters (paras. 0028, 0029);
one or more second receivers positioned on the elevator car door facing in the second direction (paras 0028, 0029);
a reflector positioned on a hoistway door substantially opposite to the one or more second transmitters and the one or more second receivers, when the elevator car door and the hoistway door are closed (para. 0028); and
one or more processors configured to (para. 0027):
detect the first signal using the one or more first receivers (paras. 0028, 0029),
determine whether the elevator car door is closed based on the detected first signal (para.  0012, 0013, 0026);
detect the second signal using the one or more second receivers (paras 0028, 0029).
Warner fails to teach one or more second transmitters positioned on the elevator car door, the one or more second transmitters facing in a second direction perpendicular to the first direction and being configured to transmit a second signal; determining whether the hoistway door is properly positioned with respect to the elevator door based on the detected second signal, and sending instructions to an elevator system to keep the elevator car stationary when either the elevator car door is not closed or the hoistway door is not properly positioned with respect to the elevator car door.
However, Angst teaches one or more second transmitters positioned on the elevator car door, the one or more second transmitters facing in a second direction perpendicular to the first direction and being configured to transmit a second signal (paras. 0044, 0048, 0066); 
determining whether the hoistway door is properly positioned with respect to the elevator door based on the detected second signal (paras. 0044-0048), and sending instructions to an elevator system to keep the elevator car stationary when either the elevator car door is not closed or the hoistway door is not properly positioned with respect to the elevator car door (paras. 0044-0048).
It would have been obvious to one of ordinary skill in the art to have modified the system of Warner with the teachings of Angst because the modification would provide safety against the fall of a person and, in particular, against entry of an unauthorized person. into the elevator shaft (Angst, para. 0333).


Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walter in view of Angst as applied to claims 1 and 10 above, and further in view of Novak (USPGP 2014/0034426).
Regarding Claims 9 and 12, Warner and Angst discloses all features claimed, but does not teach the hoistway door is a swinging hoistway door that swings away from the elevator car door about a hinge.
However, Novak discloses an elevator entry and exit system, which teaches a hoistway door is a swinging hoistway door 14 that swings away from the elevator car door about a hinge 18 (paras. 0022, 0028). 
It would have been obvious to one of ordinary skill in the art to have modified the Warner/Angst combination by including the hoistway door is a swinging hoistway door that swings away from the elevator car door about a hinge as taught by Novak so as to allow for the elevator car door to swing open at a hinge point in an arcuate path (Novak, para. 0022).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837